—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Ambrosio, J.), dated July 21, 1994, which denied his objections to an order of the same court (Spegele, H.E.), dated April 22, 1994, which, in effect, upon reargument, adhered to its prior order directing the entry of a judgment against him in the sum of $19,820 for child support arrears.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court had jurisdiction over this proceeding (see, Family Ct Act arts 4, 5; § 511).
We have examined the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Altman, Friedmann and Goldstein, JJ., concur.